DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and newly added claims, filed 04/08/2022, with respect to the rejection(s) of claim(s) under 112(b) and 102, the objections to the claims, and the interpretations under 112(f) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dewey and Modi. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25, the phrase “between the plurality of predetermined locations, wherein the user is enabled to select from Cartesian order movement and randomized order movement” renders the claim indefinite. It is an oxymoron for the locations to be predetermined locations and to be randomized. Based on the Applicant’s Specification on pages 20 and 21 this seems to be another type of preprogramed algorithm, i.e. the user of the device is merely capable of selecting between the Cartesian order movement or by programming individualized locations for treatment. The Examiner is moving forward with Examination that the ability to preprogram locations meets the limitation of “randomized order movement”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20090131922 awarded to Dewey et al, hereinafter Dewey, in view of U.S. Patent Publication 20140018783 awarded to Modi et al, hereinafter Modi.
Regarding Claims 21 and 30, Dewey teaches laser surgical apparatus for performing treatment by irradiating a part to be treated by a variable pulsed laser beam comprising (abstract): a. a laser source configured to emit optical energy at a laser wavelength in a range of 2700 to 3500 nm (Para. 0124); and b. a fractional optical treatment system configured to deliver an optical focused beam emitted by the laser source to plurality of predetermined locations in a target area of human living tissue (Para. 0114) or a fiber optic configured to deliver an optical focused beam emitted by the laser source to a target area of human living tissue (Para. 0038), the fractional optical treatment system including at least a controller and an applicator (abstract), wherein the controller is configured to control the laser source and the applicator to perform the treatment according to user input (abstract), the controller being configured to enable a user to select at least one of: i. a size of the optical focused beam at a surface of the human living tissue (Para. 0045, “beam diameter”), ii. A shape of the optical focused beam at the surface of the human living tissue (Paras. 0040 and 0072, Para. 0017 states that the “characteristic data” is accessed by the controller to enable changes in the laser therapy), iii. A pattern density of the predetermined locations in the target area (“beam energy density” and “beam pattern”), or iv. An algorithm for moving the optical focused beam between the plurality of predetermined locations (Para. 0040), wherein the controller is further configured to enable the user to pre-program a pulse burst having a plurality of temporally spaced-apart sub-pulses, the pulse burst being delivered to each of the plurality of predetermined locations in the target area (Para. 0123 discusses that the potential timings of the sub-pulses on an individualized spot, Para. 0062 discusses stopping the burst to move the treatment location before restarting the sub-pulses) the pulse burst being selected to have sufficient energy to ablate a thin layer of skin having a thickness between 10 and 200 micrometers (Para. 0115). Dewey does not teach the controller being configured to enable the user to select at least one of the sub-pulses in the pulse burst to have a different fluence from at least one other of the sub-pulses in the pulse burst, or wherein the controller is further configured to optimize placement of the predetermined locations in the target area to create a predetermined energy overlap delivered in sequence.
However, in the art of dermatological light therapy, Modi teaches using sub-pluses with different fluences from each other (Para. 0020) for the purpose of inducing the least possible lateral thermal damage while still stimulating hyperemia and shrinkage of the collagen fibers (Para. 0116),  as well as overlapping placements of the pulses (Para. 0025) for the purpose of better reaching collagen fibers deep in the dermis (Para. 0092, “According to one aspect, hyper-energy pulse is intended as a pulse with an energy per unit of surface area such as to generate plasma to remove the epidermis but such as not to interact with the middle layers of the dermis. Hypo-energy is intended as a pulse or sub-pulse with an energy per unit of surface area adapted to generate a "cold" ablation, i.e. without plasma or substantially without plasma, but of sufficient intensity to cause hyperemia and shrinkage of the collagen fibers of the deep levels of the dermis”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dewey by Modi, i.e. by using sub-pulses with different fluences and overlapping the placement of said pulses, for the predictable purpose of improving the dermatological device of Dewey to better reach and shrink the deeper collagen fibers in the dermis. 

Regarding Claim 22, Dewey modified by Modi makes obvious the apparatus of Claim 21. Dewey further teaches wherein the controller is configured to enable the user to select the size of the optical focused beam at a surface of the human living tissue (Para. 0045).

Regarding Claim 23, Dewey modified by Modi makes obvious the apparatus of Claim 21. Dewey further teaches wherein the controller is configured to enable the user to select the shape of the optical focused beam at the surface of the human living tissue (Para. 0072, Para. 0017 states that the “characteristic data” is accessed by the controller to enable changes in the laser therapy).

Regarding Claim 24, Dewey modified by Modi makes obvious the apparatus of Claim 21. Dewey further teaches wherein the controller is configured to enable the user to select the pattern density of the optical focused beam at the surface of the human living tissue (“beam energy density” and “beam pattern”).

Regarding Claim 25, Dewey modified by Modi makes obvious the apparatus of Claim 21. Dewey further teaches wherein the controller is configured to enable the user to elect the algorithm for moving the optical focused beam between the plurality of predetermined locations, wherein the user is enabled to select from Cartesian order movement and randomized order movement (Para. 0023)

Regarding Claim 26, Dewey modified by Modi makes obvious the apparatus of Claim 21. Dewey further teaches wherein each sub-pulse may have a fluence selected from between 0.5 to 100 Joules/cm2 (Para. 0124).

Regarding Claims 27 and 32, Dewey modified by Modi makes obvious the apparatuses of Claims 21 and 30. Dewey further teaches wherein the sub-pulses in the pulse burst are separated from each other by a time duration between 50-5000 microseconds (see Table 1, “off time of the sub-pulse”, Pg 6)

Regarding Claims 28 and 33, Dewey modified by Modi makes obvious the apparatuses of Claims 21 and 30. Dewey further teaches wherein the pulse burst alternately applies a first sub-pulse and a second sub-pulse, wherein each first sub-pulse has a fluence between 2 to 100 Joules/cm2 and each second sub-pulse has a fluence of 0.1 to 2.0 Joules/cm2 (see Table 2, “Fluence of the single sub-pulse”, Examiner notes that the two values, 33.95 and 2.26, are alternated in a pulse train). 


Regarding Claim 29, Dewey modified by Modi makes obvious the apparatus of Claim 21. Dewey further makes obvious wherein the laser source is a mid infrared fiber laser (Para. 0038) and the laser wavelength is in a range of 2800 to 2950 nm (Para. 0124).

Regarding Claim 31, Dewey modified by Modi makes obvious the apparatus of Claim 30, wherein the laser source is a mid infrared fiber laser (Para. 0038) and the laser wavelength is in a range of 2800 to 2950 nm (Para. 0124).

Regarding Claim 34, Dewey modified by Modi makes obvious the apparatus of Claim 30. Dewey further teaches wherein the laser source is a mid-infrared fiber laser (Para. 0038) and the laser wavelength is in a range of 2800 to 2950 nm (Para. 0124).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20090131922 awarded to Dewey et al, hereinafter Dewey, in view of U.S. Patent Publication 20140018783 awarded to Modi et al, hereinafter Modi, further in view of U.S. Patent Publication awarded to Cohen et al, hereinafter Cohen.
Regarding Claims 35 and 36, Dewey modified by Modi makes obvious the apparatus of Claim 30. Dewey does not teach wherein the fiber optic is made of Sapphire and has a diameter in the range of 100-250 micrometers.
However, in the art of dermatological EMR, Cohen teaches the usage of a Sapphire optical fiber with a diameter of 100 micrometers (Para. 0221).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dewey, i.e. by using the Sapphire optical fiber of Cohen in the device of Dewey, for the predictable purpose of swapping one known optical fiber component for another. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	44. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792